DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/20 has been entered.
Claims 21-35 are pending, wherein claims 21-35 were newly added.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 28-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 28, there is no support in the original disclosure for the extraction device “being located in the diecasting mold.”  Note that the specification recites, in paragraph [0019], “a suction extraction device for the suction extraction of air situated in the die-casting mold.”  The phrase in the specification is referring to the air as being situated in the die-casting mold, which is being extracted, not the extraction device being situated in the die-casting mold.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 28, it is unclear how the extraction device is located in the diecasting mold.  As discussed in the pre-AIA  35 USC 112, first paragraph, rejection above, applicant’s specification is 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21 and 28 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Okada (JP 2005-111478A, cited in PTO-892 mailed 2/3/17).
Regarding claim 21, Okada teaches a method for producing a diecast part (paragraph [0001]), comprising:
extracting air that is contained in a diecasting mold by suction (paragraph [0025], air in cavity is sucked);
measuring a level of humidity contained in the extracted air (paragraph [0025-0026], humidity measurements), wherein the level of humidity in the extracted air is measured while the air is being extracted (paragraph [0025-0026], while smoothly sucking the air in the cavity, perform stable humidity measurements), and
the measuring of the level of humidity being performed directly at the diecasting mold (paragraph [0010], measuring moisture from the position closest to the cavity, fig 4 and 6, sensor 20 

Regarding claim 28, Okada teaches an apparatus for producing a diecast part (paragraph [0001]), comprising:
a suction line (suction passage 17);
a diecasting mold (fixed mold 5, movable mold 6);
an extraction device configured to extract air by suction and being located in the diecasting mold (see pre-AIA  35 USC 112 first and second paragraph rejections above, vacuum pump connected so air in the cavity is sucked, paragraph [0025]);
a moisture sensor configured to sense a level of humidity of extracted air (paragraph [0025], humidity sensor 20); and
a control device configured to control the apparatus (paragraph [0034], operation control and quality control of casting process), wherein
the moisture sensor is arranged in the suction line (fig 4,6, paragraph [0025], sensor 20 in connection portion between passage 16 and passage 17),
the moisture sensor being arranged directly at a connection to the diecasting mold in the suction line (fig 4,6, paragraph [0025], sensor is within mold as shown, at the connection portion between passage 16 and 17).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 21-23, 25, and 28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ukai (JP 2007-222896A, previously cited) in view of Okada.
Regarding claim 21, Ukai teaches a method for producing a diecast part (paragraph [0001]), comprising:
extracting air that is contained in a diecasting mold by suction (paragraph [0015], vacuum suction, paragraph [0024], air or gas from cavity 18 of mold);
measuring a level of humidity contained in the extracted air (paragraph [0024], humidity measuring means 21), wherein the level of humidity in the extracted air is measured while the air is being extracted (paragraph [0024], air or gas flowing through).
Ukai is quiet to the measuring of the level of humidity being performed directly at the diecasting mold, so that a time delay between the air leaving the diecasting mold and the measuring is minimized.
Okada similarly teaches of quality control of die cast products by measuring the humidity (paragraph [0001]).  Okada recognizes that measuring the moisture from the position closest to the cavity would enable measuring the true state of the cavity (paragraph [0010]).


Regarding claim 22, the combination teaches a temperature and/or a pressure of the extracted air are also measured (Ukai, fig 1, sensors 21, 22, 23, paragraph [0017], humidity measuring means, temperature measuring means, pressure measuring means).

Regarding claim 23, the combination teaches process parameters of the method are controlled in an open-loop and/or closed loop manner based on measured properties of the extracted air (Ukai discloses using obtained values in controlling a quality determining step, and note that Ukai further takes into account pressure and temperature with humidity).

Regarding claim 25, the combination teaches the measuring of the level of humidity is performed continuously (continuous for that time duration, see plot of Ukai).

Regarding claim 28, Ukai teaches an apparatus for producing a diecast part (paragraph [0001]), comprising:
a suction line (fig 1, exhaust circuit 30 including exhaust flowpath 31);
a diecasting mold (fig 1, fixed mold 13, movable mold 14);
an extraction device configured to extract air by suction (vacuum generating means including tank 27 and pump 28) and being located in the diecasting mold (see pre-AIA  35 USC 112 first and second 
a moisture sensor configured to sense a level of humidity of extracted air (humidity measuring means 21); and
a control device configured to control the apparatus (paragraph [0024], controller 25), wherein
the moisture sensor is arranged in the suction line (fig 1, humidity measuring means 21 arranged in measurement area 24 in the exhaust circuit).
Ukai is quiet to the moisture sensor being arranged directly at a connection to the diecasting mold in the suction line.
Okada similarly teaches of quality control of die cast products by measuring the humidity (paragraph [0001]).  Okada recognizes that measuring the moisture from the position closest to the cavity would enable measuring the true state of the cavity (paragraph [0010]).
It would have been obvious to one of ordinary skill in the art to rearrange the location of the humidity sensor of Ukai, such as being directly at the connection to the diecasting mold in the suction line, as doing so would provide a more accurate value of the true state of the cavity (Okada, paragraph [0010]).

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ukai as modified by Okada as applied to claim 21 above, and further in view of Wust et al (US 6,125,911, previously cited).
Regarding claim 24, the combination is quiet to a defined measuring time is fixed for the measurement, the measuring time being less than 10 seconds.
Wust et al discloses a die casting machine having a moisture sensor with a response time of approximately 15 seconds, and a measurement time of 10 to 30 seconds, chosen to make sure that the 
In view of the teachings of Wust et al, it would have been obvious to select a measuring time, which provides enough time to account for the response time of the sensor, to obtain increased measuring quality and accuracy, such as a time of 10 seconds when the sensors response time is 15 seconds (see lower endpoint of the measurement range of Wust et al).
Note that the courts have held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946). See MPEP 2144.05(I)(¶2).

Claim 26-27 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ukai as modified by Okada as applied to claim 25 above, and further in view of MS6503 Manual (“Humidity Temperature Meter Instruction Manual”, previously cited) and Andes et al (US 5,460,041, previously cited).
Regarding claim 26, the combination is quiet to the moisture sensor configured to sense the measured property/properties is cleaned between two measuring times at least once within a casting cycle, the moisture sensor being sprayed with a cleaning agent and, after the spraying, being blasted with compressed air.
However, the claimed steps is nothing more than known steps of maintaining a humidity sensor.  MS6503 Manual discloses a polymer capacitive sensor (p.4), where a step of maintenance, if dust exists on the sensor, is to use clean air to blow it away or use alcohol to scrub it away lightly (p.2, 1.4.2).  Although MS6503 is not explicit to spraying with the solution, spraying is a known means for applying a cleaning solution to clean electronic parts.  Use of compressed air is also known for cleaning electronic 
Andes et al discloses a sensor 42 (such as a thermocouple to measure a wet bulb temperature, further note that in one embodiment, Andes teaches that the apparatus measures humidity, col 9 lines 38-55) positioned in a gas stream (fig 3), where the thermocouple can be positioned next to a water applicator 60 that sprays water 62 to wash away particles that may accumulate on sensor 42 (col 9 lines 1-20).
	In view of the teachings of Andes et al, it would have been obvious to perform the cleaning step as suggested by the combination discussed above, such as by positioning a cleaning medium applicator near the sensor, to periodically clean the sensor to prevent accumulation of particles on the sensor which would reduce the accuracy of the sensor.  Performing the self-cleaning process within the housing would reduce downtime during maintenance.

Regarding claim 27, the combination teaches the extracting is performed by connecting to a vacuum source (Ukai, paragraph [0015], vacuum generating means).

Claims 29-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ukai as modified by Okada as applied to claim 28 above, and further in view of Zhang (US 2012/0247203, previously cited).
Regarding claim 29, the combination is quiet to the moisture sensor has a response time of less than 1 second.

In view of the teachings of Zhang, it would have been obvious to include the rapid response humidity sensor of Zhang, having a response time less than 1 second, as Zhang's sensors are simple to fabricate at low cost, have long term stability, and are competitive with other sensors and known to be used in industrial processes requiring precise humidity control (paragraph [0040]).  Note that the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art.  See MPEP 2143(I)(B).

Regarding claim 30, the combination teaches wherein the moisture sensor is configured to sense a relative humidity and a temperature (Ukai, paragraph [0012], relative humidity in combination with temperature and pressure).

Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ukai as modified by Okada and Zhang as applied to claim 30 above, and further in view of Hygrosens (“Humidity-Temperature Probe with USB-Interface”, CON-HYTELOG-USB-SET1, previously cited).
Regarding claim 31, the combination is quiet to further comprising a protective cap that is provided in the moisture sensor, the protective cap being optimized for incident flow.
However, the use of a protective cap for humidity sensors are known.  Hygrosens discloses a humidity probe and that the probes can be fitted with various types of protection filters (p.3, Protection 
	It would have been obvious to one of ordinary skill in the art to provide a cap to the sensor of Ukai as Okada and Zhang in order to protect the sensor element against dust or other particles.

Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ukai as modified by Okada, Zhang, and Hygrosens as applied to claim 31 above, and further in view of Van Alen (US 2,624,195, previously cited).
Regarding claim 32, the combination teaches the moisture sensor is installed in a housing (Ukai, measurement area 24), but is quiet to the housing having an inspection window.
Van Alen discloses sensors such as a dew point hygrometers in a measurement chamber (fig 2, housing), where the measurement chamber (see fig 1-2) has a window 79 through which the mirrors (portion of the sensor) may be inspected during operation of the machine (col 4 lines 58-72).  Window 70 also gives access to the mirrors when the mirrors need to be cleaned.
In view of the teachings of Van Alen, it would have been obvious to provide an inspection window to the measurement chamber of the combination so as to allow for visual inspection of when the sensor needs to be cleaned.

Claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ukai as modified by Okada, Zhang, Hygrosens, and Van Alen as applied to claim 32 above, and further in view of Kuramasu et al (US 2003/0041993, previously cited).
Regarding claim 33, the combination teaches a first suction line (Ukai, exhaust passage 31) is provided, the moisture sensor being provided in the first suction line.

	Kuramasu et al discloses a die casting apparatus having plural suction lines (figs 1-2, paragraph [0037], discharge passage 61, gas passage 64 branching to a discharge passage 65), a hygrometer for measuring humidity is shown to only be in gas passage 64 (paragraph [0038]).
	It would have been obvious to one of ordinary skill in the art to include a discharge passage opened to a runner region of the die (Kuramasu et al, paragraph [0016], discharge passage 61) to improve discharging of any air or gas in the cavity.

Claim 34 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ukai as modified by Okada as applied to claim 21 above, and further in view of Zhang and Wust.
Regarding claim 34, the combination is quiet to the sensor has a response time of less than 1 second, and a measurement is fully completely within 1 second.
Zhang teaches that rapid response humidity sensors (abstract) are known and that they are useful in many applications (paragraph [0002]) including in industrial processes requiring precise humidity control (paragraph [0040]).  Zhang’s humidity sensors have competitive sensitivity and response time (paragraph [0040]), with response times that are less than 1 s in the humidity range of 30-90% (paragraph [0037]), have long term stability and can be fabricated simply at low cost (paragraph [0040]).
In view of the teachings of Zhang, it would have been obvious to include the rapid response humidity sensor of Zhang, having a response time less than 1 second, as Zhang's sensors are simple to fabricate at low cost, have long term stability, and are competitive with other sensors and known to be used in industrial processes requiring precise humidity control (paragraph [0040]).  Note that the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art.  See MPEP 2143(I)(B).
.

Claim 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ukai as modified by Okada as applied to claim 21 above, and further in view of Van Alen.
Regarding claim 35, the combination teaches the sensor installed in a housing (Ukai, measurement area 24) and being installed directly between a suction extraction connection on the die-casting mold and a suction line (note combination to rearrange the position of the sensor so as to be directly at the diecasting mold as Okada teaches a position closest to the cavity would provide measurements of the true state of the cavity).
The combination is quiet to housing has an inspection glass, so as to also permit effective visual inspection of a level of fouling.
Van Alen discloses sensors such as a dew point hygrometers in a measurement chamber (fig 2, housing), where the measurement chamber (see fig 1-2) has a window 79 through which the mirrors (portion of the sensor) may be inspected during operation of the machine (col 4 lines 58-72).  Window 70 also gives access to the mirrors when the mirrors need to be cleaned.
.

Response to Arguments
Applicant's arguments filed 12/18/20 have been fully considered but they are not persuasive.
Applicant argues that the amended claims require the feature of “the level of humidity in the extracted air is measured while the air is being extracted, and the measuring of the level of humidity being performed directly at the diecasting mold, so that a time delay between the air leaving the diecasting mold and the measuring is minimized.”
The rejections above teach the claimed limitations.  With regards to the rejection under pre-AIA  35 USC 102(b), note that Okada teaches a humidity sensor 20 which is positioned at a connection portion between passages 16 and 17, which is shown to be within the movable mold 6.  Paragraph [0025-0026] discloses while sucking the air in the cavity, reducing the flow rate of air at the location of the humidity sensor so as to perform stable humidity measurements.  Fig 6 shows the flow path of the extracted air and the humidity sensor.  With regards to the rejection under pre-AIA  35 USC 103(a), note that although Ukai is quiet to the measuring being performed directly at the diecasting mold, Okada recognizes that measuring the moisture from the position closest to the cavity would enable measuring the true state of the cavity (paragraph [0010]).  A person having ordinary skill in the art, at the time of invention, would have found it obvious to rearrange the location of the humidity sensor of Ukai, such as being directly at the diecasting mold, as doing so would enable measuring the true state of the cavity (Okada, paragraph [0010]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKY YUEN whose telephone number is (571)270-5749.  The examiner can normally be reached on 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACKY YUEN/
Examiner
Art Unit 1735



/KEVIN E YOON/Primary Examiner, Art Unit 1735